ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on March 31, 2022, Applicant amended claims 1-5, 7, 10-16, 19, 21-25, and 27-30.
In the non-final rejection of January 27, 2022, Examiner noted that the information disclosure statement filed August 9, 2019, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted a copy of EP 2579925 (published as WO 2011/154481). Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 4, 5, 10, 19, and 22-24. Applicant amended claims 4, 5, 10, 19, and 22-24. Objection is withdrawn.
Examiner rejected claims 1-24 under 35 U.S.C. 112(b). Applicant amended claims 1-3, 5, 10-16, 21, 23, and 24. Rejection is withdrawn.

Election/Restrictions
Claims 1-30 are allowable. Claims 25-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (claims 1-24) and II (claims 25-30), as set forth in the Office action mailed on August 25, 2021, is hereby withdrawn and claims 25-30 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 5 (Currently Amended) The dispensing device (102) as claimed in claim 4, wherein the thumb pad (202) comprises: 	
a visual indicator (302) that is externally visible when the thumb pad (202) is pulled out in the direction away from the distal end (106) of the dispensing device (102) by a designated distance to indicate completion of a dose setting process; 
an intermediate portion (308) that is a hollow elongated body and a butting surface (312); and 
a circular shaped hollow body (314) having a first extension (320), a second extension (322), and one or more snap locks (318), wherein the first extension (320) and the second extension (322) extend out from the butting surface (312).
Claim 11 (Currently Amended) The dispensing device (102) as claimed in claim 10, wherein the first lever (326) having the first pawl (328) is configured to move linearly from the corresponding start point (506A) of the first linear cam profile (502A) and to ride on the corresponding one-way ratchet (510A) of the first linear cam profile (502A), and simultaneously, the second lever (330) having the second pawl (332) is configured to move linearly from the corresponding start point (506C) of the third linear cam profile (502C) and to ride on the corresponding one-way ratchet (510C) of the third linear cam profile (502C) when the dose is set by pulling out the thumb pad (202) in the direction away from the distal end (106) of the dispensing device (102). 
Claim 12 (Currently Amended) The dispensing device (102) as claimed in claim 11, wherein the first pawl (328) is configured to be locked with the corresponding one-way ratchet (510A) of the first linear cam profile (502A) and the second pawl (332) is configured to be locked with the corresponding one-way ratchet (510C) of the third linear cam profile (502C), and thereby prevent a linear motion of the thumb pad (202) towards the distal end (106) of the dispensing device (102) when delivery of the dose is attempted by pulling out the thumb pad (202) by less than the  designated distance in the direction away from the distal end (106) of the dispensing device (102).
Claim 14 (Currently Amended) The dispensing device (102) as claimed in claim 13, wherein the first lever (326) is configured to ride on the gradient path defined by the first helical cam profile (504A) and the second lever (330) is configured to ride on the gradient path defined by the third helical cam profile (504C) when the dose is delivered by pushing the thumb pad (202) linearly towards the distal end (106) of the dispensing device (102) after the dose is set by pulling out the thumb pad (202) by the designated distance. 
Claim 15 (Currently Amended) The dispensing device (102) as claimed in claim 14, wherein the first lever (326) and the second lever (330) are configured to push and rotate the cam drum (204) in a desired direction when the first lever (326) rides on the first helical cam profile (504A) and the second lever (330) rides on the third helical cam profile (504C), thereby converting a linear motion of the thumb pad (202) towards the distal end (106) of the dispensing device (102) into a circular motion of the cam drum (204) in the desired direction.
Claim 18 (Currently Amended) The dispensing device (102) as claimed in claim 17, wherein the designated pitch associated with the lead screw (216) corresponds to the designated pitch associated with the threaded section (1806) of the pawl nut (214), thereby configuring the pawl nut (214) to convert a circular motion of the lead screw (216) into a linear motion towards the distal end (106) of the dispensing device (102) by a desired distance, and wherein the lead screw (216) that is moved by the desired distance pushes a stopper (2302) within a cartridge (220) to dispense the dose from the cartridge (220).
Claim 23 (Currently Amended) The dispensing device (102) as claimed in claim 22, further comprising a pen barrel (212) that acts as an outer body component that is coupled to the butting surface (312) of the thumb pad (202), wherein the pen barrel (212) comprises: 
a circular rib (1728) secured to the barrel engaging surface (905) of the cam drum (204) so as to prevent a linear motion of the cam drum (204) towards [[the]] a proximal end (104) of the dispensing device (102) when setting the dose, and prevent a linear motion of the cam drum (204) towards the distal end (106) of the dispensing device (102) when delivering the dose; 
a plurality of semi-circular ribs (1752, 1754), wherein each of the semi-circular ribs (1752, 1754) is configured to be locked with the thumb pad (202) to prevent the thumb pad (202) from moving further in the direction away from the distal end (106) of the dispensing device (102) when the thumb pad (202) is pulled out in the direction away from the distal end (106) of the dispensing device (102) by the designated distance; 
a plurality of depressions (1762) disposed at inner surfaces of the pen barrel (212) to provide adequate spaces for the first lever (326) and the second lever (330) to flex up and down and to ride smoothly on the plurality of linear cam profiles (502A-D) and the plurality of helical cam profiles (504A-D) of the cam drum (204); 
a plurality of slots (1710, 1712, 1718, 1724) disposed on an outer surface of the pen barrel (212), wherein each of the plurality of slots (1710, 1712, 1718, 1724) is configured to receive and accommodate a rib selected from the plurality of ribs (1802) of  the pawl nut (214) such that the pawl nut (214) is placed in a locked condition with respect to the pen barrel (212); and 
a first pair of guiding surfaces (1758) and a second pair of guiding surfaces (1760), wherein the first extension (320) of the thumb pad (202) fits within and engages against the first pair of guiding surfaces (1758), and wherein the second extension (322) of the thumb pad (202) fits within and engages against the second pair of guiding surfaces (1760).
Claim 24 (Currently Amended) The dispensing device (102) as claimed in claim 23, wherein the first pair of guiding surfaces (1758) and the second pair of guiding surfaces (1760) guide the first extension (320) and the second extension (322), respectively, in a linear fashion in order to move the thumb pad (202) linearly without undergoing a circulatory motion when the thumb pad (202) is pulled out in [[a]] the direction away from the distal end (106) of the dispensing device (102) or when the thumb pad (202) is pushed in towards the distal end (106) of the dispensing device (102).
Claim 25 (Currently Amended) The dispensing device (102) as claimed in claim 8, wherein the lead screw (216) is placed at a first position within the thumb pad (202) at an initial state of the dispensing device (102), wherein the dispensing device (102) further comprises: 
a plurality of end of life (EOL) locks (208), wherein each of the plurality of EOL locks (208) comprises an elastic member seating surface (1312), a flange-engaging portion (1307), and an elevated portion (1306); and 
an end of life (EOL) adapter (206) that acts as a carrier of the plurality of EOL locks (208) and is coupled to the cam drum (204), wherein the flange (2002) of the lead screw (216) is configured to be positioned below the flange-engaging portion (1307) of at least one EOL lock selected from the plurality of EOL locks (208) that prevent the thumb pad (202) from moving further in the direction away from the distal end (106) of the dispensing device (102) to prevent further setting of the dose after a final dose is delivered.
Claim 26 (Currently Amended) The dispensing device (102) as claimed in claim 25, wherein the EOL adapter (206) comprises a plurality of portions and at least one snap lock feature (1218, 1220) for locking the EOL adapter (206) with the cam drum (204), wherein each of the plurality of portions of the EOL adapter (206) comprises a first flexure (1222A), a second flexure (1224A), an EOL lock seating surface (1228A) that is disposed between the first flexure (1222A) and the second flexure (1224A), and a peg (1226A) that protrudes out from the EOL lock seating surface (1228A).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a dispensing device, as claimed, specifically including wherein the cam drum comprises: a distal end that comprises a ratchet; and a pawl nut comprising a one-way pawl, wherein the one-way pawl is configured to engage with the ratchet that is disposed at the distal end of the cam drum and is further configured to prevent a rotation of the cam drum in an undesired direction.
	Kouyoumjian et al (US 2012/0310206) teaches a dispensing device (Figures 1-3, injection device 1) comprising: a cam drum (main housing 21); and a nut (nut 23). However, Kouyoumjian et al does not teach a distal end of the cam drum comprising a ratchet. And Kouyoumjian et al does not teach that the nut is a pawl nut comprising a one-way pawl, wherein the one-way pawl is configured to engage with the ratchet that is disposed at the distal end of the cam drum and is further configured to prevent a rotation of the cam drum in an undesired direction. 
	Thus, independent claim 1 is allowed. Dependent claims 2-30 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783